DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen
In view of the Notice of Appeal filed on 04/12/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumoto et al (US 5,932,116) in view of Flynn et al (US 9,438,101).
Regarding claim 1, Matsumoto discloses a multi-loop controller component for an electric discharge machining (EDM) system, said multi-loop controller component comprising: 
a plurality of power loop circuits (Fig. 6 #18 transformer) coupled to an output of a power supply (Fig. 6 #15 DC amplifier) of the EDM system and configured to receive DC electric power from the power supply (Fig. 6 #15 DC amplifier), a respective power loop circuit of said plurality of power loop circuits electrically- isolated from other power (Fig. 6 shows the transformers electrically isolated from one another.); 
a plurality of transistors (Fig. 6 #16 switching circuits), wherein a respective transistor of said plurality of transistors is directly electrically coupled to said respective power loop circuit of said plurality of power loop circuits (Shown in figure 6), each said respective transistor configured to switch between an ON state and an OFF state to generate a pulse of the DC electric power through said respective power loop circuit (Col. 6 lines 21-25 ---“In this particular case the dc signal is directed to associated switching devices which are capable of controlling signals in phase by on-and-off switching action, and the discharging voltage pulses thus produced are directed to the electrodes via associated pulse power amplifiers.”); 
and a drive controller (Fig. 6 #19 control) coupled to said plurality of transistors (Fig. 6 #16 switching circuits), said drive controller (Fig. 6 #19 control) configured to transmit at least one control signal to at least one said respective transistor to facilitate said at least one said respective transistor to switch between the ON state and the OFF state (Col. 6 lines 51-52 ---“The control 19 attains a required coordinate control of oscillation frequency, phase and amplitude.”).

Alternatively:

Regarding claim 1, Matsumoto discloses a multi-loop controller component for an electric discharge machining (EDM) system, said multi-loop controller component comprising: 
(Fig. 6 #18 transformer) coupled to an output of a power supply (Fig. 6 #15 DC amplifier) of the EDM system and configured to receive DC electric power from the power supply (Fig. 6 #15 DC amplifier), a respective power loop circuit of said plurality of power loop circuits electrically- isolated from other power loop circuits of said plurality of power loop circuits (Fig. 6 shows the transformers electrically isolated from one another.); 
a plurality of transistors (Fig. 6 #16 switching circuits), wherein a respective transistor of said plurality of transistors is directly electrically coupled to said respective power loop circuit of said plurality of power loop circuits (Shown in figure 6), each said respective transistor configured to switch between an ON state and an OFF state to generate a pulse of the DC electric power through said respective power loop circuit (Col. 6 lines 21-25 ---“In this particular case the dc signal is directed to associated switching devices which are capable of controlling signals in phase by on-and-off switching action, and the discharging voltage pulses thus produced are directed to the electrodes via associated pulse power amplifiers.”); 
and a drive controller (Fig. 6 #19 control) coupled to said plurality of transistors (Fig. 6 #16 switching circuits), said drive controller (Fig. 6 #19 control) configured to transmit at least one control signal to at least one said respective transistor to facilitate said at least one said respective transistor to switch between the ON state and the OFF state (Col. 6 lines 51-52 ---“The control 19 attains a required coordinate control of oscillation frequency, phase and amplitude.”).
However, Matsumoto does not explicitly disclose a plurality of transistors, though one of ordinary skill in the art would know that a switching circuit is a transistor.
([Col. 4 lines 47-52 ---“ Advantages of the invention are that the switching circuit is designed using discrete components: MOSFET, diode bridge, resistors, capacitors, diodes, transistor and an isolator, creating a circuit that functions similar to a solid state relay, at a much lower cost, while providing increased switching speeds and higher power ratings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the switching circuit of Matsumoto with the switching circuit which explicitly includes a MOSFET as taught by Flynn for the purpose of providing increased switching speeds and higher power ratings.
Regarding claim 8, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 1), and Matsumoto further teaches wherein said drive controller (Fig. 6 #19 control) transmits a first control signal to a first power loop circuit of said plurality of power loop circuits, and said drive controller (Fig. 6 #19 control)  further transmits a second control signal to a second power loop circuit of said plurality of power loop circuits, wherein said first control signal and said second control signal are in phase and configured to generate simultaneous pulses of the DC electric power through said first power loop circuit and said second power loop circuit (Col. 6 lines 40-43 ---“Assuming that the power supply is applied to sputtering-and-coating, the electric powers to supply to the electrodes may be equal in phase or amplitude, or may be changed so as to be most appropriate for the sputtering-and-coating.”).
Regarding claim 9, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 1), and Matsumoto further teaches wherein (Fig. 6 #19 control) transmits a first control signal to a first power loop circuit of said plurality of power loop circuits, and said drive controller (Fig. 6 #19 control) further transmits a second control signal to a second power loop circuit of said plurality of power loop circuits, wherein said first control signal and said second control signal are out of phase and configured to generate sequential pulses of the DC electric power through said first power loop circuit and said second power loop circuit (Col. 6 lines 40-43 ---“Assuming that the power supply is applied to sputtering-and-coating, the electric powers to supply to the electrodes may be equal in phase or amplitude, or may be changed so as to be most appropriate for the sputtering-and-coating.”).
Regarding claim 10, Matsumoto discloses an electric discharge machining (EDM) system (Fig. 1) comprising: 
an electrode array (Fig. 1 #6 electrodes) comprising a plurality of electrodes, each electrode of said plurality of electrodes electrically-isolated from other electrodes of said plurality of electrodes (Each electrode is electrically isolated from each other.); 
a power supply (Fig. 6 #15 DC amplifier) configured to output DC electric power; 
and a multi-loop controller component (Shown in the figure below) coupled to said power supply (Fig. 6 #15 DC amplifier), said multi-loop controller component (Shown in the figure below) configured to receive the DC electric power and to generate a pulse of the DC electric power to said each electrode to facilitate an electric discharge between a workpiece and said each electrode to remove material from the workpiece, 
said multi-loop controller component comprising: 
a plurality of power loop circuits (Fig. 6 #18 transformer) coupled to an output of said power supply (Fig. 6 #15 DC amplifier), each power loop circuit of said plurality of (Fig. 6 shows the transformers electrically isolated from one another.), said each power loop circuit (Fig. 6 #18 transformer) coupled to at least one electrode of said plurality of electrodes (Fig. 1 #6 electrodes), wherein said each power loop circuit (Fig. 6 #18 transformer) comprises a transistor (Fig. 6 #16 switching circuits) directly electrically coupled to said at least one electrode (Fig. 1 #6 electrodes); 
and a drive controller (Fig. 6 #19 control) coupled to said plurality of power loop circuits, said drive controller (Fig. 6 #19 control) configured to transmit at least one control signal to at least one power loop circuit of said plurality of power loop circuits (Col. 6 lines 51-52 ---“The control 19 attains a required coordinate control of oscillation frequency, phase and amplitude.”).


    PNG
    media_image1.png
    506
    579
    media_image1.png
    Greyscale

	Regarding claim 11, Matsumoto teaches the EDM system as appears above (see the rejection of claim 10), and Matsumoto further teaches wherein said transistor (Fig. 6 #16 switching circuits) is configured to switch between an ON state and an OFF state to generate the pulse of the DC electric power through said each power loop circuit (Col. 6 lines 21-25 ---“In this particular case the dc signal is directed to associated switching devices which are capable of controlling signals in phase by on-and-off switching action, and the discharging voltage pulses thus produced are directed to the electrodes via associated pulse power amplifiers.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) as applied to claims 1 and 11, in view of Nakano et al (US 9,595,958).
Regarding claim 2, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 1), but does not teach wherein said transistor is a metal-oxide-silicon field-effect type transistor.
Nonetheless, Nakano teaches wherein said transistor is a metal-oxide-silicon field-effect type transistor (Col. 5 lines 11-16 ---“The semiconductor module 2a includes an N-type SiC-MOSFET (an example of a first wide bandgap semiconductor element) 3a, a body diode 4a parasitic to the MOSFET 3a, and a free-wheeling Schottky barrier diode 5a connected in reverse parallel to the MOSFET 3a, and constitutes an arm unit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the power transistor of Matsumoto with the N-type SiC-MOSFET as taught by Nakano for the purpose of providing a switching element.
Regarding claim 3, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 1), but does not teach further comprising a plurality of current sensors, wherein each said respective power loop circuit comprises a respective current sensor of said plurality of current sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of current flowing through said respective transistor, and wherein said drive 
Nonetheless, Nakano teaches further comprising a plurality of current sensors, wherein each said respective power loop circuit comprises a respective current sensor of said plurality of current sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of current flowing through said respective transistor, and wherein said drive controller is configured to switch said respective transistor to the OFF state if an amount of current flowing through said respective transistor exceeds a predetermined threshold value (Col. 6 lines 28-37 ---“ As illustrated in FIG. 2, the gate driving unit 1a includes a current sensor 21a serving as a current detecting unit that detects a drain current (an example of a main current) Id(b) flowing in the SiC-MOSFET 3b, which corresponds to a second wide bandgap semiconductor element, and a gate driving unit 22a serving as a semiconductor element driving unit that drives the SiC-MOSFET 3a, which corresponds to a first wide bandgap semiconductor element, in response to the input of a current value of the drain current Id(b) detected by the current sensor 21a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto by incorporating the current sensor as taught by Nakano for the purpose of detecting drain current as a feedback for transistor control.
Regarding claim 12, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 11), but does not teach wherein said transistor is a metal-oxide-silicon field-effect type transistor.
Nonetheless, Nakano teaches wherein said transistor is a metal-oxide-silicon field-effect type transistor (Col. 5 lines 11-16 ---“The semiconductor module 2a includes an N-type SiC-MOSFET (an example of a first wide bandgap semiconductor element) 3a, a body diode 4a parasitic to the MOSFET 3a, and a free-wheeling Schottky barrier diode 5a connected in reverse parallel to the MOSFET 3a, and constitutes an arm unit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the power transistor of Matsumoto with the N-type SiC-MOSFET as taught by Nakano for the purpose of providing a switching element.
Regarding claim 13, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 11), but does not teach further comprising a plurality of current sensors, wherein each said respective power loop circuit comprises a respective current sensor of said plurality of current sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of current flowing through said respective transistor, and wherein said drive controller is configured to switch said respective transistor to the OFF state if an amount of current flowing through said respective transistor exceeds a predetermined threshold value. 
Nakano teaches further comprising a plurality of current sensors, wherein each said respective power loop circuit comprises a respective current sensor of said plurality of current sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of current flowing through said respective transistor, and wherein said drive controller is configured to switch said respective transistor to the OFF state if an amount of current flowing through said respective transistor exceeds a predetermined threshold value (Col. 6 lines 28-37 ---“ As illustrated in FIG. 2, the gate driving unit 1a includes a current sensor 21a serving as a current detecting unit that detects a drain current (an example of a main current) Id(b) flowing in the SiC-MOSFET 3b, which corresponds to a second wide bandgap semiconductor element, and a gate driving unit 22a serving as a semiconductor element driving unit that drives the SiC-MOSFET 3a, which corresponds to a first wide bandgap semiconductor element, in response to the input of a current value of the drain current Id(b) detected by the current sensor 21a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto by incorporating the current sensor as taught by Nakano for the purpose of detecting drain current as a feedback for transistor control.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) as applied to claims 1 and 11, in view of Rudgley et al (US 2012/0217225).
Regarding claim 4, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 1), but does not teach further comprising a plurality of voltage sensors, wherein each said respective power loop circuit comprises a respective voltage sensor of said plurality of voltage sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of gap voltage in a gap defined between a workpiece and an electrode of the EDM system.
Nonetheless, Rudgley teaches further comprising a plurality of voltage sensors, wherein each said respective power loop circuit comprises a respective voltage sensor of said plurality of voltage sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of gap voltage in a gap defined between a workpiece and an electrode of the EDM system ([0007] ---“ According to some exemplary implementations, disclosed is a control module, comprising: a switch control configured to selectively open and close a switch connecting a power source to an erosion electrode of an EDM device; a voltage sensor configured to sense a voltage in a spark gap; a CPU configured to calculate a response command based on the voltage sensed in the spark gap; and a motor control configured to cause a motor of the EDM device to selectively control the position of the erosion electrode according to the response command.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto by incorporating the voltage sensor as taught by Rudgley for the purpose of sensing the voltage in a spark gap.
Regarding claim 14, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 11), but does not teach further comprising a plurality of voltage sensors, wherein each said respective power loop circuit comprises a respective voltage sensor of said plurality of voltage sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of gap voltage in a gap defined between a workpiece and an electrode of the EDM system.
Nonetheless, Rudgley teaches further comprising a plurality of voltage sensors, wherein each said respective power loop circuit comprises a respective voltage sensor of said plurality of voltage sensors operatively coupled to said respective transistor and operatively coupled to said drive controller for determining an amount of gap voltage in a gap defined between a workpiece and an electrode of the EDM system ([0007] ---“ According to some exemplary implementations, disclosed is a control module, comprising: a switch control configured to selectively open and close a switch connecting a power source to an erosion electrode of an EDM device; a voltage sensor configured to sense a voltage in a spark gap; a CPU configured to calculate a response command based on the voltage sensed in the spark gap; and a motor control configured to cause a motor of the EDM device to selectively control the position of the erosion electrode according to the response command.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto by incorporating the voltage sensor as taught by Rudgley for the purpose of sensing the voltage in a spark gap.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) as applied to claims 1 and 11, in view of Marschall et al (US 5,189,589).
Regarding claim 5, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 1), but does not teach further comprising a transistor-transistor logic to metal-oxide-silicon (TTL-to-MOS) driver configured to receive the at least one control signal and transmit at least one MOS signal to said at least one said respective transistor, the at least one MOS signal having an increased current and increased voltage output level relative to the at least one control signal.
Nonetheless, Marschall teaches further comprising a transistor-transistor logic to metal-oxide-silicon (TTL-to-MOS) driver (Fig. 2) configured to receive the at least one control signal and transmit at least one MOS signal to said at least one said respective transistor (Abstract ---“ To establish an inexpensive, and universally applicable power controller for the monitored activation, monitoring and protection of current-consuming loads by a microprocessor having low-power control outputs, the following circuit elements are implemented in an integrated device: an activation path (12) disconnectable by an electronic switch (18) and to which a C -MOS/TTL-signal is adapted to be applied by a microprocessor output port and which generates a MOS-FET control signal…”, the at least one MOS signal having an increased current and increased voltage output level relative to the at least one control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of 
Regarding claim 15, Matsumoto teaches the multi-loop controller component as appears above (see the rejection of claim 11), but does not teach further comprising a transistor-transistor logic to metal-oxide-silicon (TTL-to-MOS) driver configured to receive the at least one control signal and transmit at least one MOS signal to said at least one said respective transistor, the at least one MOS signal having an increased current and increased voltage output level relative to the at least one control signal.
Nonetheless, Marschall teaches further comprising a transistor-transistor logic to metal-oxide-silicon (TTL-to-MOS) driver (Fig. 2) configured to receive the at least one control signal and transmit at least one MOS signal to said at least one said respective transistor (Abstract ---“ To establish an inexpensive, and universally applicable power controller for the monitored activation, monitoring and protection of current-consuming loads by a microprocessor having low-power control outputs, the following circuit elements are implemented in an integrated device: an activation path (12) disconnectable by an electronic switch (18) and to which a C -MOS/TTL-signal is adapted to be applied by a microprocessor output port and which generates a MOS-FET control signal…”, the at least one MOS signal having an increased current and increased voltage output level relative to the at least one control signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto by incorporating the TTL-to-MOS driver as taught by Marschall for the purpose of providing control signals for the transistor switches. 

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US 5,932,116) in view of Marschall et al (US 5,189,589) as applied to claims 5 and 15, further in view of Bell, Jr. et al (US 3,927,293).
Regarding claim 6, Matsumoto in view of Marschall teaches the multi-loop controller component as appears above (see the rejection of claim 5), but does not teach wherein each said respective power loop circuit comprises an optoisolator configured to electrically isolate each said respective transistor from said drive controller.
Nonetheless, Bell, Jr. teaches wherein each said respective power loop circuit comprises an optoisolator (Fig. 2 #18 light-emitting diode and #22 phototransistor) configured to electrically isolate each said respective transistor from said drive controller   (It is well known in the art that the nature of an optoisolator is to isolate one part of a circuit from another part of the circuit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Marschall by incorporating the optoisolator as taught by Bell, Jr. for the purpose of providing a control signal to the transistors of the power circuits.
Regarding claim 7, Matsumoto in view of Marschall and Bell, Jr. teaches the multi-loop controller component as appears above (see the rejection of claim 6), and Bell, Jr, further teaches wherein each said respective power loop circuit further comprises a driver component (Fig. 2 #24 intermediate amplifier stage) coupled (Fig. 2 #18 light-emitting diode and #22 phototransistor) and said respective transistor (Fig. 3 #44 transistor), said driver component (Fig. 2 #24 intermediate amplifier stage) comprising a current source (Examiner considers the current source of the amplifier to be the input to the amplifier.), wherein said driver component is configured to transmit a current configured to change said respective transistor between the ON state and the OFF state (The driver component outputs a signal that turns the transistor on and off.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Marschall in view of Bell, Jr. by incorporating the driver component as taught by Bell, Jr. for the purpose of amplifying the control signal provided to the transistors of the power circuits.
Regarding claim 16, Matsumoto in view of Marschall teaches the multi-loop controller component as appears above (see the rejection of claim 15), but does not teach wherein each said respective power loop circuit comprises an optoisolator configured to electrically isolate each said respective transistor from said drive controller.
Nonetheless, Bell, Jr. teaches wherein each said respective power loop circuit comprises an optoisolator (Fig. 2 #18 light-emitting diode and #22 phototransistor) configured to electrically isolate each said respective transistor from said drive controller   (It is well known in the art that the nature of an optoisolator is to isolate one part of a circuit from another part of the circuit.).

Regarding claim 17, Matsumoto in view of Marschall and Bell, Jr. teaches the multi-loop controller component as appears above (see the rejection of claim 16), and Bell, Jr, further teaches wherein each said respective power loop circuit further comprises a driver component (Fig. 2 #24 intermediate amplifier stage) coupled between said optoisolator (Fig. 2 #18 light-emitting diode and #22 phototransistor) and said respective transistor (Fig. 3 #44 transistor), said driver component (Fig. 2 #24 intermediate amplifier stage) comprising a current source (Examiner considers the current source of the amplifier to be the input to the amplifier.), wherein said driver component is configured to transmit a current configured to change said respective transistor between the ON state and the OFF state (The driver component outputs a signal that turns the transistor on and off.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-loop controller component of Matsumoto in view of Marschall in view of Bell, Jr. by incorporating the driver component as taught by Bell, Jr. for the purpose of amplifying the control signal provided to the transistors of the power circuits.

Response to Arguments
Applicant’s arguments, see NOTICE OF APPEAL AND PRE-APPEAL BRIEF REQUEST FOR REVIEW, filed 04/12/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flynn et al (US 9,438,101).

For claim 1:
Applicant argues that Matsumoto fails to teach the actual claim limitation, the plurality of transistors, as required by the pending claims and that a PHOSITA would not consider Matsumoto’s switching circuits 16 to be the currently claimed plurality of transistors.
Examiner presents two rejections for claim 1. The first rejection is made under 35 U.S.C 102(a)(1) where Examiner considers the switching circuits of Matsumoto to be transistors. Examiner interprets that a person of ordinary skill in the art would know that a switching circuit would include some type of transistor. Matsumoto teaches that the switching circuits converts DC power into rectangular waveforms. This is typically how one of ordinary skill in the art would expect a switching circuit to perform in a circuit that uses DC power. 
Alternatively, the second rejection is made under 35 U.S.C 103 where Examiner replaces the switching circuits of Matsumoto with the switching circuits of Flynn. Flynn explicitly teaches that the switching circuits comprise MOSFETs, which are well-known 

	For claim 10:
Applicant argues that Matsumoto does not teach the required “electrically-isolated electrodes” capable of “facilitate[ing] an electric discharge between a workpiece and said each electrode”.
Examiner respectfully disagrees.
Matsumoto teaches electrically-isolated electrodes. Each electrode is connected to its own transformer, amplifier circuit, and switching circuit. No two electrodes share the same transformer, amplifier circuit, and switching circuit. Examiner considers each electrode to be electrically-isolated because they do not share the same transformer, amplifier circuit, and switching circuit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761